Citation Nr: 9922993	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
January 1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 1997 the Board issued a decision which found 
that there was no new and material evidence to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")

On September 30, 1998, representatives of the Secretary of VA 
filed a motion for remand which was also served on the 
veteran.  The representatives moved to vacate and remand the 
Board's August 1997 decision.  The Court granted the motion.  
In an order dated in November 1998 the court vacated that 
decision and remanded the case for further action by the 
Board.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the RO in October 1987 on the basis that such disorder was 
not shown and could not be presumed to have had its onset 
during service.

2.  The additional evidence submitted since the 1987 decision 
of the RO which denied service connection for a psychiatric 
disorder is either cumulative or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.




CONCLUSION OF LAW

The evidence received since the 1987 decision of the RO which 
denied service connection for a psychiatric disorder is not 
new and material and that claim may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for a psychiatric 
disorder.  Service connection for a psychiatric disorder was 
denied by the RO in an October 1987 rating decision on the 
basis that a psychiatric disorder was not shown in service 
nor was a psychosis demonstrated within one year after 
service.  He was notified of that determination and did not 
appeal it within one year after notification.  Accordingly, 
the decision became final.  38 U.S.C.A. § 7105(c) (West 
1991).

In order to reopen his claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  The Court has 
held that new evidence is not that which is merely cumulative 
of other evidence on the record and material evidence is that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  The Court has also held 
that in determining whether an appellant has submitted new 
and material evidence the Board is required to consider all 
evidence submitted since the last final denial of the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996).  The Board is 
cognizant of the decision of the Federal Circuit Court in 
Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998), but that 
decision overruled only the third step of the three step 
process for determining whether a claim should be reopened.  
Both the regulation and Colvin still require that the Board 
determine whether additional evidence submitted by a veteran 
in an attempt to reopen a finally denied claim is first 
"new" and second "material."  Only after having found that 
additional evidence is "new and material," and, thus, 
reopening the claim, does the question of whether the claim 
is well-grounded arise.  Winters v. West, 12 Vet.App. 203, 
(1999), Elkins v. West, 12 Vet.App. 209, (1999).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(b) (1998); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

At the time of the October 1987 rating decision, the evidence 
of record consisted of service medical records which showed 
no evidence of a psychiatric disorder in service.  Service 
records do show that he was treated for gonorrhea during 
service.  VA examination in March 1970 was negative for 
psychiatric disorders.  

A private hospital report showed that the veteran was 
hospitalized in October and November 1978 for treatment of 
injuries sustained in a fall.  It was reported that he 
communicated that he had jumped off a bridge in a suicide 
attempt.  Examination revealed that he appeared fully alert 
and oriented.  On psychiatric consultation it was reported 
that there was no suicidal ideation, and he denied any 
suicide attempt.  No psychiatric diagnosis was reported.  

Various records from another private hospital reflecting 
treatment in 1982 and 1983 reveal diagnoses including acute 
and chronic alcoholism, depression and psychosis.

The veteran testified at a hearing at the RO in April 1986.  
His testimony was to the effect that he injured his back 
during service and that the pain caused a psychiatric 
disorder.  (Service connection for a back disorder was denied 
by the Board in May 1987, and the veteran has not raised that 
issue in connection with his current claim).

VA outpatient clinic records from October 1985 to July 1987 
reveal that the veteran was treated for complaints including 
anxiety, depression and difficulty sleeping.  An impression 
of chronic anxiety reaction with nervous tics was noted.

Since the October 1987 RO decision additional VA out-patient 
clinic records dated from 1985 to 1991 were received.  These 
records show that the veteran continued to receive occasional 
psychiatric treatment.  Additional VA outpatient clinic 
records from 1990 to 1995 show treatment of the veteran for 
schizophrenia and schizoaffective disorder.

The veteran testified at a hearing before a hearing officer 
at the RO in December 1991.  He and his representative 
asserted that he contracted venereal disease during service 
and that he now has a chronic psychiatric disorder which 
developed as a result of that condition.  (Service connection 
for gonorrhea was denied by the Board in November 1992, and 
the veteran has not raised that issue in connection with his 
current claim).

The veteran has variously attributed his psychiatric disorder 
to pain resulting from a back disorder and to psychological 
stress resulting from his developing gonorrhea.  Service 
connection for a psychiatric disorder was initially denied by 
the RO in 1987 because it was not shown during service and 
could not be presumed to have been incurred in service.  It 
was noted at that time that a psychiatric disorder was first 
shown several years after the veteran's separation from 
service.  The principal reason for the denial of service 
connection for a psychiatric disorder in 1987 was not the 
absence of the disorder, but rather the absence of evidence 
of the onset of the disorder in service or of any nexus 
between an event in service and the current psychiatric 
disorder.  

The additional medical evidence received since the 1987 
decision of the RO only confirms that the veteran has a 
psychiatric disorder.  That evidence is merely cumulative of 
evidence already of record in 1987.  It does not supply any 
new information and, therefore is not "new" for the purpose 
of reopening the veteran's claim for service connection for a 
psychiatric disorder.
The veteran has attempted to establish a nexus between his 
current psychiatric disorder and service by asserting that 
the psychiatric disorder was caused by his contracting 
gonorrhea during service.  However, he has presented no 
medical evidence to show a link between gonorrhea and a 
psychiatric disorder.  The veteran himself is not qualified 
to testify as to a causal link between any present 
psychiatric disorder and the episode of gonorrhea in service.  
Espirtu v. Derwinski, 2 Vet.App. 492 (1992).  Therefore, that 
evidence is not competent evidence, and is not material.  It 
also follows that the evidence would not be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  And, as the additional evidence 
submitted is not new and material, the veteran's claim may 
not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

